Citation Nr: 0432099	
Decision Date: 12/03/04    Archive Date: 12/14/04	

DOCKET NO.  03-20 072	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for cataracts, 
including as secondary to diabetes mellitus. 

2.  Entitlement to service connection for a heart disability, 
including as secondary to diabetes mellitus. 

3.  Entitlement to service connection for skin cancer and 
"rashes," including as secondary to herbicide exposure. 

4.  Entitlement to service connection for bronchitis and 
breathing problems, including as secondary to herbicide 
exposure. 

5.  Entitlement to service connection for Peyronie's disease, 
including as secondary to herbicide exposure. 

6.  Entitlement to service connection for prostatitis, 
including as secondary to herbicide exposure. 

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

8.  Entitlement to service connection for osteopathy, 
including as secondary to herbicide exposure. 

9.  Entitlement to service connection for degenerative joint 
disease of the left lower extremity, including as secondary 
to herbicide exposure. 

10.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and W. M. 


ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel






INTRODUCTION

The appellant had active service from April 1952 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision, issued 
by the Department of Veterans Affairs (VA)  Regional Office 
(RO) in Jackson, Mississippi.  The appellant testified at a 
Travel Board hearing in January 2004.  He submitted further 
evidence in January 2004, accompanied by a waiver of RO 
consideration.  

The record reflects that by rating decision dated in August 
2002, service connection was granted for diabetes mellitus, 
and a 20 percent disability evaluation was assigned.  
Although the appellant has recently alluded to an increasing 
severity of the disorder, he did not file a notice of 
disagreement with the RO as to the assigned disability 
rating.  Because the appellant did not filed a notice of 
disagreement pertaining to the rating determination within 
one year, the issue is not before the Board for appellate 
review.  See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995) [pursuant to 38 U.S.C. § 7105, a 
Notice of Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].  

The appellant has also presented contentions indicating that 
he seeks increased ratings for polyneuropathy of the right 
lower extremity, and polyneuropathy of the left lower 
extremity.  These disorders were granted service connection 
by rating decision dated in January 2003, and a 10 percent 
disability evaluation was assigned for each disorder.  In 
various pleadings, the appellant has also referred to a 
desire to submit a claim of service connection for 
polyneuropathy of the upper extremity.    

Accordingly, the matters of an increased disability 
evaluation for diabetes mellitus, increased evaluations for 
polyneuropathy of the right and left lower extremities and 
service connection for polyneuropathy of the upper extremity 
are referred to the RO for appropriate action.  The issues of 
service connection for degenerative joint disease and 
osteopathy are addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  Cataracts were not incurred in, or as a result of any 
incident of military service, including presumed exposure to 
an herbicide agent or service-connected diabetes mellitus.

2.  A heart disability was not incurred in or a result of any 
incident of military service, including presumed exposure to 
an herbicide agent or service-connected diabetes mellitus.

3.  A dermatological disability, skin cancer and "rashes," 
was not incurred in or a result of any incident of military 
service, including presumed exposure to an herbicide agent or 
service-connected diabetes mellitus.

4.  Disability from bronchitis and breathing problems was not 
incurred in or a result of any incident of military service, 
including presumed exposure to an herbicide agent or service-
connected diabetes mellitus.

5.  Peyronie's disease was not incurred in or a result of any 
incident of military service, including presumed exposure to 
an herbicide agent or service-connected diabetes mellitus.

6.  Prostatitis was not incurred in or a result of any 
incident of military service, including presumed exposure to 
an herbicide agent or service-connected diabetes mellitus.
 
7.  Post-traumatic stress disorder was not incurred in or a 
result of any incident of military service.





CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for cataracts are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.310 (2004).

2.  The criteria for the establishment of service connection 
for a heart disability are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).

3.  The criteria for the establishment of service connection 
for a dermatological disability, skin cancer and "rashes," 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

4.  The criteria for the establishment of service connection 
for bronchitis and breathing problems are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).

5.  The criteria for the establishment of service connection 
for Peyronie's disease are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).
 
6.  The criteria for the establishment of service connection 
for prostatitis are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2004).

7.  The criteria for the establishment of service connection 
for PTSD are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002) 38 C.F.R. §§ 
3.303, 3.304 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance from 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

The appellant's claims were received in March 2002.  By 
letter dated in July 2002, the appellant was apprised of the 
provisions of the VCAA, and that the evidence which would 
substantiate his claims would include that reflecting the 
essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).   

Among other information, the appellant was also advised that 
with regard to his claim of service connection for PTSD, he 
was also to provide medical evidence of a diagnosis of the 
condition, as well as evidence of the claimed in-service 
stressor or stressful event that he alleged had caused his 
disorder.  As to all of the claims, the appellant was also 
provided blank authorization forms for the release of medical 
records.  The appellant was further advised that he should 
submit any further evidence he deemed necessary with regards 
to the claims at issue. 

As noted, by rating decision dated in August 2002, the claims 
regarding entitlement to service connection for the asserted 
disabilities were denied.  Subsequent to the receipt of the 
appellant's notice of disagreement, the appellant was again 
advised of both the status of the law and the evidence of 
record and how it related to his claim through the statement 
of the case issued in January 2003, as well as a supplemental 
statement of the case dated in April 2003.  During the 
January 2004 Travel Board hearing, the appellant was advised 
by the undersigned that he should submit evidence indicating 
that the disorders, particularly those related to his 
musculoskeletal system, had been present since his discharge 
from active military service.
 
The record thus indicates that through the July 2002 letter 
and the January 2004 Travel Board hearing, VA has complied 
with the VCAA, and there is no further available evidence 
that would substantiate the claims.  See 38 U.S.C.A 
§ 5103(b) (providing in substance that after advisement to 
the claimant under the VCAA of any information which was not 
previously provided, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations in 
November 2002, relative to diabetes mellitus and the 
disorders for which he claimed secondary service connection.  
The appellant was also afforded a VA vision examination 
towards development of his claim of service connection for 
cataracts.  Further opinions are not needed in this case 
because there is sufficient medical evidence to decide the 
claims.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  

Given the development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence that has not 
been obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claims

The appellant contends that he developed cataracts, a heart 
disorder, a dermatological disease, a respiratory disorder, 
Peyronie's disease and prostatitis as a result of military 
service.  Having carefully considered the appellant's claims 
in light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claims and the appeals will be denied.
     
The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Pond, supra.; Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

The appellant has alleged that certain of his claimed 
disorders are related to in-service exposure to herbicides 
while on active service in Vietnam.  The law provides in this 
regard that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam Era, and has a disease listed in 38 C.F.R. § 3.309(e) 
(2003), shall be presumed to have been exposed during such 
service to an herbicide agent, such as Agent Orange, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2003). 

If a veteran was exposed to an herbicide during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas. 38 C.F.R. § 
3.309(e).

The appellant has also alleged that he developed cataracts 
and a heart disability, secondary to service-connected 
diabetes mellitus.  The law provides in this regard that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  

Apart from his presumed exposure to herbicides and his 
contentions as to the service-connected diabetes as the cause 
of cataracts and heart disorder, with regard to all claimed 
disorders, VA must also ascertain whether there is any basis 
(e.g., direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred in military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection).  




Service Connection for Cataracts

The appellant's service medical records reflect no treatment 
for cataracts.  In particular, a November 1972 pre-separation 
physical examination indicated that although the appellant 
had left eye defective visual acuity, uncorrected, there was 
no mention of cataracts.  It was further noted that the 
appellant denied all history of any other significant medical 
or surgical history that was not contained in the report of 
medical examination.  

Shortly after he was separated from active military service 
the appellant underwent a physical examination, apparently 
conducted by the State of Mississippi Department of 
Transportation.  The examination report indicates that the 
appellant's vision was 20/20, without corrective lenses.  
There was noted to be no evidence of disease or injury as to 
the right or left eyes, in particular that of cataracts.  

The appellant underwent a VA vision examination in November 
2002, in development of his claim of service connection for 
cataracts.  Although the appellant was diagnosed as having 
cataracts, the disorder was not related to any incident of 
military service including the service-connected diabetes 
mellitus.  

Disability from cataracts is not a disorder presumed to have 
been caused by exposure to herbicides.  38 C.F.R. § 3.309.  
The record does not include any competent medical evidence 
indicating that the appellant's cataracts were incurred by 
any incident of military service, including his presumed 
exposure to herbicides in Vietnam or the service-connected 
diabetes mellitus.  Although the appellant maintains that 
such a connection exists, his theory regarding this linkage 
is not competent evidence because laypersons, such as the 
appellant, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The appeal must therefore be denied.



Service Connection for a Heart Disability

The appellant's service medical records indicate no treatment 
for a cardiac disability, including as caused by diabetes 
mellitus.  The appellant's separation physical examination 
indicates that he complained of chest pain at the time of his 
retirement from active military duty, but the examiner noted 
that this symptom was due to gastrointestinal difficulties.  
His heart was noted to be normal, as was demonstrated in 
numerous physical examinations throughout the course of the 
appellant's military career.  

In August 1998, approximately 25 years after his separation 
from active duty, the appellant underwent an echocardiogram.  
This detected a heart lesion; however, the appellant's heart 
was otherwise noted to be normal.  In January 2000 the 
appellant underwent a further cardiac study conducted by a 
private (non-VA) medical facility.  
The appellant's heart had no active disease, and the clinical 
findings were normal.  

In April 2001 the appellant was diagnosed with an episode of 
congestive heart failure without reference to any incident of 
the appellant's military service, exposure to an herbicide or 
to service-connected diabetes mellitus, contained in the 
examination report.  The appellant underwent a VA examination 
in November 2002.  Although it was noted that he had had 
three prior heart catheterizations, the appellant had no 
present cardiac disability.  

The appellant testified at the January 2004 Travel Board 
hearing that he presently had chest pains.  He also stated 
that his last cardiac catheterization had satisfactory 
results.  Given this report, as well as the other evidence 
discussed above, the record does not indicate that the 
appellant currently has a heart disability - the initial 
prong of a successful claim of service connection.

The law is well settled that entitlement for service-related 
diseases and injuries must be based upon evidence indicating 
that an underlying in-service incident has resulted in a 
disability.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer v. Derwinski,  
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").  

As to the appellant's report of chest pain, "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. 
West, 12 Vet. App. 22, 31-32 (1998).  The appellant's report 
of chest pain, even if substantiated, has not been related by 
competent medical evidence to the presence of a cardiac 
disorder; or any disorder that is related to service. 
Accordingly, the appeal as to this issue is denied.

Service Connection for Skin Cancer and "Rashes"

The appellant's service medical records show that in August 
1966 he complained of a skin rash.  He was prescribed a 
topical ointment, and there was no follow-up examination as 
to the appellant's reported rash.  In November 1972, shortly 
before his retirement from active military service in May 
1973, a benign lesion was removed from the appellant's 
forehead.  The appellant's separation examination indicates 
that at the time his skin was normal except for one growth, 
which was noted to be benign.  

The record is devoid of any other dermatological complaints 
or symptoms, until an August 1994 report of surgery, 
indicating that the appellant had had several skin lesions 
removed that were noted to be benign.  In June 1999, a VA 
treatment note indicated that the appellant complained of a 
skin rash behind his ears.  In an April 2000 non-VA medical 
record, it was noted that the appellant had multiple lesions 
removed by laser procedure.  

Although the appellant served in Vietnam and therefore is 
presumed to have been exposed to an herbicide agent, there is 
no diagnosis of skin cancer, or of any disease or disorder 
that is shown to be presumptively linked to such exposure, 
including chloracne, acneform disease consistent with 
chloracne or porphyria cutanea tarda.  38 C.F.R. §§ 3.307(a); 
3.309(e).  

The record indicates that the appellant periodically has had 
lesions removed from his skin, but these have not been 
diagnosed as cancerous, there is no showing that such lesions 
have resulted in any chronic disability, and there no 
competent medical evidence suggesting that the lesions are 
linked to any incident of military service.  Combee, Brammer, 
supra.   
 
Because the record does not show that the appellant is 
disabled from a dermatological disorder claimed as skin 
cancer and "rashes," or that his skin symptoms are linked 
to any incident of military service, the appeal is denied.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (the Board has 
the fundamental authority to decide a claim in the 
alternative).

Service Connection for Bronchitis and Breathing Problems

The appellant's service medical records indicate that in 
January 1953 he was treated for an episode of pharyngitis.  
Follow-up treatment was noted in December 1955 and August 
1956.  Although the appellant's service medical records show 
that in September 1969 and October 1969 he was treated for an 
episode of bronchitis, his separation physical examination 
dated in November 1972 does not indicate that the appellant 
had a respiratory disability at the time of his retirement.  
The appellant's lungs and trachea were noted to be normal at 
the time of his separation physical examination.  

The May 1973 Department of Transportation medical examination 
is devoid of any mention of any respiratory symptoms or 
disorders.

In June 1998 the appellant underwent a VA examination, 
conducted towards the development of his pending claim of 
service connection for bilateral hearing loss.  It was noted 
that the appellant's nasal cavities and pharynx were normal.  
There was noted to be no other breathing or respiratory 
difficulties.  In August 1998 the appellant underwent 
radiographic examination conducted by a VA medical facility.  
It was noted that his chest and lungs were normal.  In 
September 1998 the appellant again complained of breathing 
problems, and bronchitis was diagnosed.  There was no 
relationship to service noted.  

As discussed, because the appellant was in Vietnam, he is 
presumed to have been exposed to an herbicide agent.  38 
C.F.R. § 3.307 (a).  However, there is no diagnosis of 
respiratory cancer, such as found in 38 C.F.R. § 3.309; i.e., 
cancer of the lung, bronchus, larynx or trachea.  Moreover, 
even though the appellant has complained of respiratory 
symptoms, there has been no competent medical evidence 
diagnosing the appellant with bronchitis, or any respiratory 
disorder, or linking the appellant's respiratory symptoms to 
any incident of military service.  

The claim is therefore denied.

Service Connection for Peyronie's Disease

The appellant's service medical records are devoid of any 
mention of Peyronie's disease or symptoms thereafter 
associated with the diagnosis.  In particular, after the 
veteran's separation from active duty, the motor carrier 
examination of May 1973 indicated that he had a normal 
genitourinary system.  The appellant was diagnosed with 
Peyronie's disease in March 1992 by a private (non-VA medical 
examiner).  At the time of the diagnosis, there was no 
reference to any incident of the appellant's military 
service, herbicide exposure, or the presently service-
connected diabetes mellitus.

Peyronie's disease is not a disorder that is presumptively 
linked to herbicide exposure.  38 C.F.R. § 3.309.  As 
discussed above, the issue of causality of a disorder must be 
resolved by recourse to medical expertise.  However, there is 
no competent medical evidence suggesting a linkage between 
Peyronie's disease and any incident of the appellant's 
military service, including his presumed exposure to 
herbicide and service-diabetes mellitus.  

Although the appellant maintains that such a nexus exists, 
his theory is not competent evidence.  It is well-established 
that laypersons, such as the appellant, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight.  
Espiritu, surpa.  The appeal is therefore denied.

Service Connection for Prostatitis 

The appellant's service medical records show that in August 
1953 he was treated for an episode of urethritis.  There was 
no follow-up examination or treatment, and no further 
symptoms noted in the appellant's service medical records.  
Upon his separation physical examination in November 1972, 
the appellant's genitourinary system was noted to be normal.  
This finding was reiterated in the May 1973 motor carrier 
vehicle examination, conducted by the State of Mississippi.  

There is no further mention of any prostate or urinary tract 
difficulties until approximately 20 years after the 
appellant's military service.  In March 1992, the appellant 
was diagnosed as having "probable" prostatitis.  However, 
examining physicians did not report that there was any causal 
linkage between the disorder and any incident of the 
appellant's military service, including claimed exposure to 
herbicides and diabetes mellitus.  In September 1993, a VA 
treatment note indicated that the appellant was treated for 
unspecified prostate symptoms.  

The evidence does not show that the appellant has been 
diagnosed with prostate cancer, a disorder that is 
presumptively linked to herbicide exposure.  As discussed, 
the provisions of 38 C.F.R. § 3.309 are therefore not for 
application.  While prostatitis has been diagnosed, such is 
not a presumptive disorder and no competent medical 
professional has opined that the disorder is linked to 
herbicide exposure, or to any incident of the appellant's 
military's service or diabetes mellitus.  Again,  the 
appellant's opinion as to causality of the disorder is not 
competent evidence.  Espiritu, supra.

Because there is no competent evidence of a linkage between 
the appellant's disorder and any incident of military service 
or diabetes mellitus, the appeal must be denied.  

Service Connection for Post-Traumatic Stress Disorder (PTSD)

The appellant's service medical records are devoid of any 
symptoms, or complaints of any psychiatric disability.  In 
particular, the appellant's separation examination indicates 
no pertinent findings relative to a psychosis or similar 
disorder.  

A VA treatment note dated in November 1999 indicates that the 
veteran was then being treated for depression secondary to 
financial difficulties.  A further VA treatment note dated in 
October 2000 indicates that the appellant was being treated 
for dementia.

In various submissions, the appellant related that he has 
nightmares, and that he avoids crowds.  However, during the 
January 2004 Travel Board hearing, the appellant testified 
that he had not been diagnosed as having PTSD.  As previously 
discussed, a fundamental component of a successful claim of 
service connection is that the claimant have the disability 
in question - here, PTSD.  Because there is no competent 
evidence indicating that the appellant has PTSD, the claim is 
denied.


ORDER

Service connection for cataracts is denied.

Service connection for a heart disability is denied.

Service connection for skin cancer and "rashes" is denied.

Service connection for bronchitis and breathing problems is 
denied.

Service connection for Peyronie's disease is denied. 

Service connection for prostatitis is denied. 

Service connection for PTSD is denied. 


REMAND

The Board has determined that additional development of the 
appellant's claims of service connection for degenerative 
joint disease and osteopathy must be undertaken.

The appellant's separation physical examination indicates 
that he complained of arthritis of the hands and feet.  A VA 
note dated in January 2001 shows that the appellant then 
complained of joint and muscle pain.  A VA treatment note 
dated in October 1987 indicated that the appellant complained 
that his back and neck hurt.  In a VA treatment note dated in 
May 2000 the appellant was noted to have degenerative joint 
disease of his left knee and his hips.  

During the January 2004 Travel Board hearing, the appellant 
testified in substance that his "bones" and joints began to 
ache with increasing severity during the last few years of 
his military service, and that these symptoms have continued.  

Thus, the appellant has competently testified to continued 
arthritic-like symptoms, and there are notations in the 
appellant's service medical records to substantiate some of 
his current reports.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488 (1997).  

Pursuant to the duty to assist, the appellant will be 
afforded a VA medical examination to ascertain if the 
currently diagnosed left lower extremity disorder is related 
to military service.  See Charles v. Principi, 16 Vet. App. 
370 (2002) (requiring VA to provide a medical examination 
under 38 U.S.C.A. § 5103A(d)(2), where "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant); contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim").
 
Accordingly, the claims of service connection for osteopathy 
and degenerative joint disease are remanded for the following 
development:

1.  The RO should ascertain through the 
appellant and his representative whether 
if the appellant has received any VA, 
non-VA, or other medical treatment for 
degenerative joint disease or osteopathy 
that is not evidenced by the current 
record.  The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  

2.  The RO should afford the appellant a 
medical examination, to ascertain whether 
the nature and extent of any current bone 
disease, claimed as osteopathy and 
degenerative joint disease of the left 
lower extremity.  If such disease is 
currently present, the examiner should be 
asked to provide an opinion as to whether 
it is likely, unlikely, or as likely as 
not that the disease is related to 
military service (including herbicide 
exposure).  The appellant's claims 
folder, and a copy of this remand, should 
be provided for review by the examiner in 
conjunction with the examination, and the 
examiner should acknowledge this receipt 
and review in any report generated as a 
result of this remand.  

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations or clinical testing.  
Following such development, the RO should 
review and readjudicate the claims.  
 
If any such action does not resolve the claims, the RO shall 
issue the appellant and his representative a Supplemental 
Statement of the Case.  Thereafter, the case should be 
returned to the Board, if in order.

Because resolution of the appellant's claims pertaining to 
service connection for degenerative joint disease and 
osteopathy may have an impact upon his claim for special 
monthly compensation, that claim is deferred pending the 
development directed in this remand.  See 38 U.S.C.A. § 
1114(l); 38 C.F.R. §§ 3.350(b) (providing for special monthly 
compensation if the veteran is permanently bedridden or so 
helpless as to be in need of the regular aid and attendance 
of another person as a result of his service-connected 
disabilities).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



